 
 
I 
111th CONGRESS
1st Session
H. R. 3629 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Mr. Rodriguez (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Secretary of Homeland Security to develop and implement a mitigation plan to address the ecological impacts of border security measures and activities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Healthy Borderlands Act of 2009. 
2.Mitigation plan 
(a)In generalThe Secretary of Homeland Security, in consultation with the Secretary of the Interior, the Secretary of Agriculture, and the heads of appropriate State and tribal wildlife agencies and entities, shall develop and implement a comprehensive mitigation plan (in this section referred to as the mitigation plan) to address the ecological and environmental impacts of border security infrastructure, measures, and activities along the international land borders of the United States. 
(b)RequirementsThe mitigation plan required under subsection (a) shall include measures to address and mitigate the full range of ecological and environmental impacts of border security infrastructure, measures, and activities, including— 
(1)preserving, maintaining, and, if necessary, restoring wildlife migration corridors, key habitats, and the ecologically functional connectivity between and among key habitats sufficient to ensure that species (whether or not designated as rare, protected, or of concern) remain viable and are able to adapt to the impacts of climate change; 
(2)addressing control of invasive species and implementing measures necessary to avoid the spread of such species; 
(3)maintaining hydrological functionality, including water quantity and quality; 
(4)incorporating adaptive management, including detailed provisions for long-term monitoring of the mitigation plan’s effectiveness and for necessary adjustments to such plan based on such monitoring results; and 
(5)protection of cultural and historical resources. 
(c)Preemption 
(1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security may, subject to paragraph (2), carry out the mitigation plan on any Federal, State, private, or tribal lands regardless of which individual, agency, or entity has principal responsibility for the management of any such lands. 
(2)ConditionsActivities carried out under paragraph (1) in connection with the mitigation plan shall be carried out in full consultation with, and with the concurrence of, the owner of, or entity with principal responsibility for, the management of the lands described in such paragraph. 
(d)Administration 
(1)AuthorizationThe Secretary of Homeland Security may transfer funds of the Department of Homeland Security to other Federal agencies for— 
(A)expenditure under programs of such agencies that are designed to fund conservation related activities on non-Federal lands, including land acquisition programs; and 
(B)mitigation activities on Federal lands managed by such agencies, if such activities are required to implement the mitigation plan and if the costs of such activities are above the costs associated with managing such lands in the absence of such activities. 
(2)Acceptance and use of donationsThe Secretary of Homeland Security may accept and use donations for the purpose of developing and implementing the mitigation plan, and may transfer such funds to any other Federal agency for expenditure under such plan pursuant to the authorization under paragraph (1).  
(3)Exemption from reprogramming requirementsFunds transferred pursuant to the authorization under paragraph (1), including donations under paragraph (2), shall not be subject to reprogramming requirements. 
(4)Authorization of appropriationsNotwithstanding any other provision of law, amounts authorized to be appropriated to the Secretary of Homeland Security for border security infrastructure and activities may be used by the Secretary to develop and implement the mitigation plan. 
 
